Freedman, P. J.
The plaintiff brings this action to recover damages for personal injuries sustained by reason of the alleged negligence of the defendant.
The plaintiff claims that as she was attempting to alight from one of the defendant’s cars, it suddenly started and she was thereby thrown to the ground by which she received the injuries complained of. It is conceded by the appellant that the issue in the case is confined to the question, did the car start and throw the plaintiff as she was about to get off, or did she stumble and fall from a cause not attributable to any act of the defendant. The plaintiff was the only witness sworn in her own behalf, and her testimony is to the effect that the car had come to a full stop in response to her signal to the conductor; that as she was in the act of stepping from the car to the street, and while she had one foot on the step of the car and one foot on the ground, the conductor rang the bell, the car suddenly started and she was thrown violently to the ground.
The defendant produced the conductor and motorman of the car and three passengers who were upon the car at the time the accident occurred; the passengers, evidently being disinterested witnesses, while differing somewhat as to details, agree in saying that, at the time the plaintiff fell, the car was motionless; that it had come to a full stop before she attempted to alight; that it made no movement of any kind until after the plaintiff had fallen, and *767had been assisted to her feet, and that she fell as she was in the act of stepping down from the car, and that the fall was from a cause other than that given as the reason by the plaintiff. This testimony so clearly outweighs the evidence of the plaintiff that the judgment should be reversed.
MacLean, J., concurring; Leventritt, J., taking no part.
Judgment reversed, new trial ordered, with costs to appellant to abide event.